          Case 1:20-cv-17598-RMB-JS Document 21 Filed 02/26/21 Page 1 of 3 PageID: 79
                                       LAW OFFICES
                                          HARTMAN & WINNICKI, P.C.
 Dariusz M. Winnicki *º                              74 PASSAIC STREET                       Phone: (201) 967-8040
 Richard L. Ravin *º□                           RIDGEWOOD, NEW JERSEY 07450
 Daniel L. Schmutter*                                                                        Fax: (201) 967-0590
 Andrew T. Wolfe*                                           * * *
________________                                                                                ________________
* New York and New Jersey Bars                             WEBSITE                              Porter E. Hartman (1920-2009)
 º Florida Bar                                                                                  Charles R. Buhrman (1938-1994)
□ Washington, D.C. Bar
◊ New Jersey Bar
                                                  www.hartmanwinnicki.com                       William T. Marsden (1943-1993)
                                                                                                Cyrus D. Samuelson (1911-1998)




                                                                         February 26, 2021

        VIA ECF
        Hon. Renee Marie Bumb, U.S.D.J.
        Mitchell H. Cohen Courthouse, Courtroom 3D
        4th & Cooper Streets
        Camden, New Jersey 08101

                       Re:       Mazahreh v. Grewal
                                 Civil Action No. 1:20-cv-17598-RMB-JS

        Dear Judge Bumb:

            We represent Plaintiffs in the above referenced matter. Please accept this letter in response to
        the two letters filed by several of the defendants seeking a pre-motion conference.

            This is a challenge under 42 U.S.C. §1983 to New Jersey’s law governing the carrying of
        firearms outside the home. Plaintiffs seek declaratory and injunctive relief: (1) a declaration that
        New Jersey’s limitation of the right to carry firearms to those very rare individuals who can
        demonstrate to licensing officials that they have a “justifiable need” to exercise that right is
        unconstitutional under the Second and Fourteenth Amendments to the United States Constitution,
        and (2) an injunction compelling Defendants to refrain from enforcing that invalid limitation.

            The Second Amendment to the United States Constitution guarantees “the right of the people
        to keep and bear Arms.” U.S. CONST. amend. II. When the People, by enacting that amendment,
        enshrined in their fundamental charter the right to “carry weapons in case of confrontation” for the
        “core lawful purpose of self-defense,” District of Columbia v. Heller, 554 U.S. 570, 592, 630
        (2008), they did not mean to leave the freedom to exercise that right at the mercy of the very
        government officials whose hands they sought to bind.

            The practical effect of New Jersey’s “justifiable need” requirement is to make it wholly illegal
        and subject to extreme punishment, up to 10 years in prison, for typical law-abiding citizens to
        carry handguns in public—for by definition, these ordinary citizens cannot show that they face a
        specific, unavoidable threat that poses a special danger to their safety. By depriving the typical
        citizen of the right to keep and bear arms, the “justifiable need” requirement is unconstitutional.

        1. As an initial matter, please note that Plaintiffs intend to withdraw their claims for monetary
           damages. Accordingly, the proposed motions of both the State Defendants and Chief Bryan as
           to the damages claims are no longer relevant.
 Case 1:20-cv-17598-RMB-JS Document 21 Filed 02/26/21 Page 2 of 3 PageID: 80

Hon. Renee Marie Bumb, U.S.D.J.
February 26, 2021
Page -2-



2. The proposed motion asserting judicial immunity is entirely without merit. The judge
   Defendants concede that judicial immunity does not apply to nonjudicial actions. Mireles v.
   Waco, 502 U.S. 9, 12 (1991). Under N.J.S. 2C:58-4, a permit to carry a handgun can only be
   issued by a Superior Court judge. The New Jersey Supreme Court has made it clear that the
   judge’s role in issuance of such a permit is administrative, not judicial. In Siccardi v. State, 59
   N.J. 545 (1971), the Court noted that the Legislature’s choice to make Superior Court judges
   the issuing authorities for such permits was “nonjudicial in nature”:

               The legislative designation of the judiciary as the issuing authority
               was unfortunate for it burdened the Justices with functions which
               were clearly nonjudicial in nature; indeed the Justices might well
               have declined the designation as unduly interfering with the proper
               discharge of their judicial responsibilities.

   Id. at 553. The judge Defendants are joined in the case so that, as the issuing authorities for the
   permits at issue, they will be directly bound by any declaratory and injunctive relief obtained
   in the event Plaintiffs prevail. Accordingly, the proposed motion would necessarily fail.

3. Chief Bryan’s proposed motion to dismiss the claims of Plaintiff Billy Nunes De Almeida for
   failure to exhaust administrative remedies is also not viable. Mr. De Almeida need not have
   applied for a permit since such application would have been futile. Futility is one of the well
   established exceptions to the exhaustion rule. Houghton v. Shafer, 392 U.S. 639, 640 (1968);
   Wilson v. MVM, Inc., 475 F.3d 166, 174 (3d Cir. 2007); Facchiano v. U.S. Dep’t of Labor, 859
   F.2d 1163, 1167–68 (3d Cir. 1988).

   Mr. De Almeida has pleaded that he cannot show the required “justifiable need,” and therefore
   an application submitted by him would necessarily have had to have been denied — which is,
   of course, the whole point of this lawsuit. Like the other Plaintiffs, Mr. De Almeida cannot
   show “justifiable need” but also cannot be required to do so under the Constitution.

4. For this same reason, Chief Bryan’s proposed motion to dismiss the claims of Mr. De Almeida
   for failure to plead that he has “justifiable need” simply misunderstands the claims. Mr. De
   Almeida’s inability to plead that he has “justifiable need” is precisely why he has a
   constitutional injury for which he is entitled to relief. This proposed motion would also fail.

    Notably, no Defendant is proposing a motion to dismiss on the merits of the Second
Amendment claim. Accordingly, Plaintiffs intend to immediately move for summary judgment.
Importantly, this Court is bound to dismiss the Complaint on the merits under Drake v. Filko, 724
F.3d 426 (3d Cir. 2014) which erroneously upheld the “justifiable need” requirement. But because
of a contrary decision as to a nearly identical statute in Wrenn v. District of Columbia, 864 F.3d
650 (D.C. Cir. 2017), there is a clear circuit split, and therefore this issue is ripe for Supreme Court
review. Defendants’ proposed motions serve only to delay the expeditious movement of this case
on appeal. This Court is bound by Drake to dismiss on the merits thereby allowing a prompt
Case 1:20-cv-17598-RMB-JS Document 21 Filed 02/26/21 Page 3 of 3 PageID: 81

Hon. Renee Marie Bumb, U.S.D.J.
February 26, 2021
Page -2-


appeal to the Third Circuit. The Third Circuit is also bound by Drake and therefore must promptly
affirm, thereby setting up review of the circuit split by the Supreme Court.

                                            Respectfully submitted,

                                            s/ Daniel L. Schmutter
                                            DANIEL L. SCHMUTTER
DLS/srs
cc:   Bryan Lucas, Esq. (via ECF)
      Grant McGuire, Esq. (via ECF)
      John Gillespie, Esq. (via ECF)
      Malcolm Thorpe, Esq. (via ECF)
      William Northgrave, Esq. (via ECF)
